UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- x
AVERY GREEN,

Petitioner, ORDER ADOPTING

REPORT AND

V. : RECOMMENDATION
PAUL CHAPPIUS, 17 CV 3129 (VB)

Respondent. :

--- x

 

 

Briccetti, J.:

 

Before the Court is Magistrate Judith C. McCarthy’s Report and Recommendation
(“R&R”), dated November 27, 2019 (Doc. #28), on Avery Green’s petition for a writ of habeas
corpus. Judge McCarthy recommended the Court deny the petition in its entirety.

A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and
recommendation, but they must be “specific[,] written,” and submitted within fourteen days after
being served with a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); 28 U.S.C.

§ 636(b)(1), or within seventeen days if the parties are served by mail. See Fed. R. Civ. P. 6(d).
The case docket indicates that on December 13, 2019, the Clerk mailed a copy of the R&R to
petitioner at his address on the docket.

Neither party has objected to Judge McCarthy’s thorough and well-reasoned R&R. The
Court has carefully reviewed the R&R, the petition, and the parties’ various submissions, and

finds no error, clear or otherwise.
Accordingly, the Court adopts the R&R as the opinion of the Court, and the petition for a
writ of habeas corpus is DENIED.

As petitioner has not made a substantial showing of the denial of a constitutional right, a
certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d
192, 195 (2d Cir. 2005).

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to enter Judgment accordingly and close this case.

The Clerk is further instructed to mail a copy of this Order to petitioner at the address on
the docket.

Dated: January 30, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
